UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): May 22, 2008 ONCOLIN THERAPEUTICS, INC. (Name of small business issuer specified in its charter) Nevada 000-51541 88-0507007 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 6750 West Loop South, Suite Bellaire, Texas (Address of principal executive offices) (832) 426-7907 (800) 861-1175 [Fax] (Registrant’s telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Item 4.01 Change in Independent Auditor 3 Item5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. 3 10.1 Amended and Restated Note Agreement with Kevan Casey 5 10.2 Amended and Restated Note Agreement with K.M.Casey, Ltd and Secure Voice Item 99.1 Letter from prior auditors 15 SIGNATURES 4 Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On May 22, 2008 Oncolin Therapeutics, Inc. (“Oncolin”) and its subsidiary, Secure Voice Communications, Inc. (Secure) amended certain note agreements (the “Amended Notes”).As of May 22, 2008, the outstanding principal and accrued interest on the prior notes was a total of $397,985.13.The notes were originally due and payable on May 30, 2008 and May 31, 2008 and had interest rates between 9% and 10%.The Amended Notes were amended to reflect an interest rate of 10% and the holder’s right to convert the unpaid principal and accrued interest into Oncolin common stock at the holder’s option at a price equal to the lower of $0.05 per share or 50% of the closing market price of Oncolin’s common stock on the trading day prior to conversionThe original principal amount of the Amended Notes is $249,383.21 and $148,607.92, respectfully.The Amended Notes are due on May 31, 2010. Item 4.01 Changes in Registrant’s Certifying Accountants. On May 22, 2008, the Board of Directors determined not to retain Thomas Leger & Co., L.L.P. as Oncolin’s independent auditors.There have been no disagreements with Thomas Leger & Co., L.L.P on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure since their engagement in May 2006. On May 27, 2008, Thomas Leger & Co., L.L.P sent a letter addressed to the Securities and Exchange Commission stating that Thomas Leger & Co., L.L.P agrees with the statements made in this Current Report.Such letter is attached hereto as Exhibit 99.1. On May 22, 2008, the Board of Directors of Oncolin announced their decision to retain the Certified Public Accounting firm of GBH CPAs, P.C. to serve as our independent Certifying Accountant for the fiscal year ended March 31, 2008.The previous Certifying Accountant was not retained due to financial considerations.This change was not due to any disagreement with management or with the policies, systems, controls or procedures of Oncolin. Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On May 22, 2008, the Board of Directors appointed Steven M. Plumb, CPA to serve a one year term on the Board of Directors.In connection with his appointment Mr. Plumb was granted an option to purchase 300,000 shares of our common stock at a price of $0.10 per share.The option will vest as follows: 1/3 in six months, 1/3 in one year and the remainder in two years.The term of the option is 4 years. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 10.1 Amended and Restated Note Agreement with Kevan Casey 10.2 Amended and Restated Note Agreement with K.M.Casey, Ltd and Secure Voice 99.1 Letter from prior Independent Certified Public Accountants SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONCOLIN THERAPEUTICS, INC. Date: May 27, By: /s/ Steven M. Plumb, CPA Steven M. Plumb Chief Financial Officer and Principal Accounting Officer Exh Exhibit AMENDED AND RESTATED CONVERTIBLE NOTE May 21, 2008 FOR VALUE RECEIVED, this Amended and Restated Note Agreement, is entered into by and among KM Casey No. 1. LTD (“KM Casey”), Secure Voice Communications, Inc., a Florida corporation, which is controlled by KM Casey (“SVC Florida”), Oncolin Therapeutics, Inc., formerly known as Edgeline Holdings, Inc., a Nevada corporation (the “Company”) and Secure Voice Communications, Inc., a Texas corporation and wholly owned subsidiary of the Company (“SVC Texas”). WHEREAS, on May 30, 2007, SVC Texas and SVC Florida entered into a note agreement, whereby SVC Florida loaned $200,000 to SVC Texas to be repaid plus accrued interest at 9% per annum by May 30, 2008 (“SVC Note”); WHEREAS, on November 30, 2007, KM Casey and the Company entered into a note agreement, whereby KM Casey loaned $32,000 to the Company to be repaid plus accrued interest at 10% per annum by May 31, 2008 (“KM Casey Note”); WHEREAS, the parties to the SVC Note and the KM Casey Note desire to amend and restate the SVC Note and the KM Casey Note, in this Amended and Restated Note, in which the Company shall be obligated to repay KM Casey a total of $249,383.21, which is the total amount of principal and interest due and payable under the SVC Note and the KM Casey Note (“Principal Amount”); NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows The Company hereby promises to pay to the order of KM Casey or its registered assigns (“Holder”) the Principal Amount, together with all accrued but unpaid interest thereon, if any, on May 31, 2010 (the “Maturity Date”) to the extent such Principal Amount and interest has not been converted into the Company’s common stock, in accordance with the terms hereof, and to pay interest on the unpaid principal balance hereof at the rate of 10% per annum from the date hereof (the “Issuance Date”) until the same becomes due and payable on the Maturity Date, or such earlier date upon acceleration or by conversion or redemption in accordance with the terms hereof. Interest on this Note shall accrue daily commencing on the Issuance Date and shall be computed on the basis of a 365-day year, and shall be payable in accordance with Section 2(a) hereof.
